Title: To Alexander Hamilton from Thomas Mifflin, [10 October 1791]
From: Mifflin, Thomas
To: Hamilton, Alexander



[Philadelphia, October 10, 1791]
Sir.

The Register General of Pennsylvania, conceiving, that the possession of an accurate list of the State Debt subscribed to the Loan of the United States, would be a considerable improvement to the arrangement of the public accounts in his office has made a request upon the subject, which I beg leave to submit to your consideration; with a view that, if it will not be improper or inconvenient, your acquiescence may be obtained.
I am, with great esteem   Sir,   Your most obedient sevt.

Thomas Mifflin.
Phila: 10 Oct. 1791
To Alexander Hamilton EsqrSecret. of the Ts of the U. S.
